IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THERESE M. GREIM, NICOLE GREIM, A         : No. 70 MAL 2016
MINOR, BY THERESE M. GREIM,               :
GUARDIAN, AND EVAN GREIM,                 :
                                          : Petition for Allowance of Appeal from
                  Petitioners             : the Order of the Superior Court
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARY V.Z. WACHTERHAUSER AND               :
JESSICA SIROLLY,                          :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.